Title: To James Madison from Robert R. Livingston, 8 January 1810
From: Livingston, Robert R.
To: Madison, James


Dear SirClerMont 8th. Jany 1810
When I look at the date of your letter, I am actualy asshamed [sic] of the time I have kept the pamphlet you were so obliging as to lend me. But the fact is, that it has gone the round of the neighbourhood, every body in this vicinity being infected with the merino influenza, & eagerly seeking whatever may afford them information, or furnish food to their disease. Having the same feelings myself, I know not how to check them in others, & the rather as I thought you would hardly find leisure as yet to run over the work yourself. I have seen nothing new in it, but a great many proofs of the excellence of Merino mutton, a fact which I had so well assertained by my own experiments, that I have determined to raise none other for my own table. I find it the fattest, the best flavoured, & the most easily kept of any sheep I have ever reared. My shepherd assures me, that the keeping of my common sheep costs pr head twice as much as that of my merinos, & they certainly do not thrive equaly on what they eat. Nor are they heavier when fat (the whethers) than the ½ bred merino. I only regret that I can not supply the demand for rams, or on account of the importunity of my friends, keep the number necessary for the enlargment of my flock.
I thank you for the pamphlet containing the communications. I have read them with particular attention, & am astonished that any American should be found to support the conduct of Ja[c]kson or rather not to take fire at the indignities offered their own government. As for Britain nothing in her conduct surprizes me. A little knowledge of the human heart must convince us that the King & the people of that nation hate, dread, & envy us. And that they will do so till the memory of our having been rebel colonies is entirly lost, & till the sordid spirit peculiar to a nation of Merchants & tradesmen from the days of Carthage to the present æra is extinguished by some great calamity. Jackson would never have been sent had it not been determined to try what indignities we would bear. And I doubt not that he was to have been backed by Congreves arrows as auxilary to the Boston revolutionists. The change of affairs in Europe & Mr Cannings dismissal may possibly make an alteration in their system, but I hope in gods name that it will make none in our preparations for the worst. I am sorrey to say that the rage for sinking the national debt a few years earlier (an object of very little moment) has rendered us negligent of much more important duties, & tho we may not be charged with doing “what we ought not to have done” yet we certainly “have left un[done] what we ought to have done.” If thirty millions added to our national debt would secure our seaport towns, thirty millions should, when compared with that object, be considered as dust in the ballance. Every town may be defended against a fleet, because guns on shore are more formidable than guns afloat, but it does not follow from this that 100 guns on shore, are equal to 1000 on ship board, but why not have a 1000. & all the militia of the sea coasts artilerists? Nothing is more formidable to ships than bombs, but as their aim is uncertain they must be numerous. And why not numerous? Would any fleet lay within the range of 100 mortars? I hope the torpedoes will not be forgotten, they are a very useful auxilary if sufficiently numerous, & men are trained to the use of them, but neither this, or any other species of defence should be ⟨skived?⟩. What is money to national security, & national honor? Had only ten millions of the money we have paid in discharge of the national debt been applied to the purposes of defence, we might have bid our enemies defiance, & even found resources against their injustice in war itself.
I take the liberty to transmit herewith a few letters for France, which I hope the secretary of State will do me the favor to enclose in his envelope, when occasion occurs. I also enclose a pamphlet for Mr Custis, which being in the line of his pursuits he may possibly find something to amuse him therein. I have the honor to be with the most respectful attatchment Dear Sir Your most Obedient Humble Servant
Robt R Livingston
